DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment filed 21 July 2021 (hereafter the “7/21 Reply”) has been entered, and Claims 29-30, 32, 34-35 and 53 have been canceled.  
Claims 1, 2, 6-7, 9-10, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-57 are pending.

Claim Interpretation
Each of independent Claims 1, 7, 9 and 10 has been amended to recite “wherein the fetal genetic variant is a single-nucleotide variant” (see last three lines of each claim).  While 1:

    PNG
    media_image1.png
    139
    700
    media_image1.png
    Greyscale

Thus the broadest reasonable interpretation of the term “single-nucleotide variant” as used in the instant claims is as a single nucleotide alteration, where a single nucleotide polymorphism (or “SNP”) is an example of a “single-nucleotide variant” or SNV.  Stated differently, an SNP is within the scope of the single nucleotide alterations individually referred to as a “single-nucleotide variant”, or SNV.  
Additionally, it is noted that the term “single-nucleotide variant”, or SNV, would be recognized by a skilled artisan as synonymous with “point mutation” based on the following:

    PNG
    media_image2.png
    120
    704
    media_image2.png
    Greyscale
 2

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to the claims and the cancellation of Claim 53, the previous rejection of Claims 53-56 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 9, 10, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-57 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “about” in each of independent Claims 1, 7, 9 and 10 (see “about 100 bp” and “about 50,000 bp” in the last two lines of each claim) is a relative term which renders each claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The instant specification includes a “Definitions” section (see pg 9, bottom) and the following on page 10, ¶0036:

    PNG
    media_image3.png
    104
    837
    media_image3.png
    Greyscale
.
But that description does not define the term “about” to allow a skilled artisan to determine what lengths other than “100 bp” and “50,000 bp” are within, and are excluded from, the scope 
The inclusion of Claims 2, 6, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-57 are due to their dependencies from the independent claims without remedying the indefiniteness explained above.  

Claims 1, 2, 6, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 57 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “long read-length sequencing” in independent Claim 1 (see end of part (d)) and dependent Claim 18 (see line 5) is a relative term which renders the claims indefinite. The term “long read-length sequencing” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The instant specification includes the following on page 32, ¶0097:
“Methods or assays used to determine haplotype involve determining a contiguous nucleic acid sequence of a given length. Contiguous sequences may be derived from an individual sequence read, including either short or long read-length sequencing. Long read-length sequencing technologies include, for example, single molecule sequencing, such as SMRT Sequencing and nanopore sequencing technologies. See, e.g., Koren et al., One chromosome, one contig: Complete microbial genomes from long-read sequencing and assembly, Curr. Opin. Microbial., vol. 23, pp. 110-120 (2014); and Branton et al., The potential and challenges of nanopore sequencing, Nat. Biotechnol., vol. 26, pp. 1146-1153 (2008)” (italics in the original, underlining added).


Additionally, there appears to be the possibility of a distinction between the term “long read-length sequencing” and “long read-length sequencing technologies”, where the latter may be an art recognized term for certain sequencing methodologies (such as those in the above quote).  The instantly rejected claims do not use the latter term.  
The presence of ambiguity due to the term “long read-length sequencing” in the claims is shown by the teachings of Pollack et al. (US 2013/0288254 A1) who teach “[i]n In another embodiment, long read length sequencing protocol may be extended to about 3000 bp in about 1 hr” (emphasis added; see ¶0400); Andruzzi et al. (US 2018/0148781 A1) who teach “[d]ue to its antioxidant properties coupled with its mild chemical nature, ascorbic acid has been evaluated for enhancement of cleave reagent performance in the development of long read length sequencing workflow (e.g. average read length >80 bp, and more preferably >100 bp)” (emphasis added; see ¶0014); Andruzzi et al. (US 2018/0127809 A1) who teach “[p]hotoprotective imaging reagents as contemplated by the present invention have been tested for long read length sequencing performance (e.g., approximately 150 bp)” (emphasis added; see ¶0093); and Amarasinghe et al. (“Opportunities and challenges in long-read sequencing data analysis” Genome Biol 21, 30 (2020). https://doi.org/10.1186/s13059-020-1935-5) who teach “long-read sequencing technologies routinely generate reads in excess of 10 kb” (emphasis added; see pg 1, left col., 1st
In light of the above, the metes and bounds of independent Claim 1 and Claim 18 are ambiguous, which render their scopes indefinite. 
The inclusion of Claims 2, 6, 14-17, 19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 57 are due to their dependencies from independent Claim 1 without remedying the indefiniteness explained above.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection,  the term “long read-length sequencing” is interpreted as not limited to any particular sequencing length.  
Additionally, it is noted that revising the claims to recite “long read-length sequencing technologies”, as supported the above quote from ¶0097) would clarify the meaning to be that of Amarasinghe et al. as described above.  But Applicant’s attention is directed to the teachings of Schnall-Levin et al. as described and relied upon below.  

Additionally, Claim 57 recites the limitation "that corresponds to the region of interest in DNA" (emphasis added) in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 depends from Claim 1, which recites “region of interest in the genome of a fetus” (see line 2), “region of interest in said cell-free DNA” (see lines 5-6), “region of interest in the population of DNA molecules from said DNA library” (see lines 7-8), “region of interest in the genome of the pregnant woman” (see line 9), and “region of interest in the cell-free DNA” (see line 10).  
While each of those is with respect to “DNA” from a specified source (e.g. “fetus”, “cell-free” and “pregnant woman”), it is unclear whether the limitation in Claim 57 refers to one of those recitations in Claim 1 or to DNA from another source.  
This ambiguity renders the scope of Claim 57 indefinite.  

Claim Rejections - 35 USC § 101 – Withdrawn and Maintained
In light of claim cancellations, the previous rejection of Claims 29-30, 32, 34-35 and 53 under 35 U.S.C. § 101 has been withdrawn.

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 7, 9, 10, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-57 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  This rejection was previously presented against Claims 1, 2, 6, 7, 9, 10, 14-19, 21, 22, 24-42, 44-49 and 52-57, where Claims 29-30, 32, 34-35 and 53 have been canceled with the 7/21 Reply.  
Independent Claim 1 recites a final step of “detecting the presence or absence of a fetal genetic variant based on the cell-free DNA sequencing reads and the maternal haplotype” while each of independent Claims 7, 9, and 10 recites “detecting the presence or absence of a fetal genetic variant based on the cell-free DNA sequencing reads” where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the acts of 
To the extent that the step of “detecting” in Claims 1, 7, 9 and 10 reflects naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid sequences) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  These judicial exceptions are not integrated into a practical application because there are no steps beyond the preceding “obtaining”, “preparing”, “sequencing” of fetal DNA, “sequencing“ of maternal DNA and “constructing” of maternal haplotype in Claim 1; preceding “obtaining circulating cell-free DNA”, “preparing”, “obtaining an enriched population”, and “sequencing” in Claim 7; “obtaining an enriched population” and “sequencing” in Claim 9; and “obtaining circulating cell-free DNA”, “preparing”, and “sequencing” in Claim 10; and these prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claims 1, 7, 9 and 10 do not include additional elements that are sufficient to amount to significantly more than the JE(s) because the steps of those Claims are only directed to acts for generating or obtaining the sequence information and data for the step of “detecting” in each of Claims 1, 7, 9 and 10.  Similarly, dependent Claims 2, 6, 7, 9, 10, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-57 are directed to additional features and elements without amounting to significantly more than the JE(s).  As for dependent Claim 25, it presents the additional features of “computing” as part of the “detecting” step of Claim 1, 
And those prior steps in Claims 1, 7, 9 and 10 are the routine methodology of preparing and sequencing nucleic acids and then obtaining sequence information therefrom as taught by Evans et al., Schnall-Levin et al. and Hixson et al. as described in the prior art based rejections below.    
Accordingly, Claims 1, 2, 6, 7, 9, 10, 14-19, 21-22, 24-28, 31, 33, 36-42, 44-49, 52 and 54-57 are directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments in the 7/21 Reply (see pgs 9-13) have been fully considered in totality with the evidence of record and are not persuasive.  
Applicant first argues that ”[d]etecting presence or absence of a fetal genetic variant is not an abstract idea, but is the consequence of the active sequencing step” (see pgs 9-10, bridging ¶).  This is not persuasive because “detecting the presence or absence of a fetal genetic variant” in the claimed methods necessarily includes ‘identifying’ a fetal genetic variant, where observation, evaluation, and/or opinion are abstract ideas that are used in the detecting.  
Applicant further argues that “[e]nrichment for the sequence of interest improves the resolution of the sequencing and is an active method step that is significantly more than an abstract idea or natural phenomenon” (see pg 10, 1st full ¶).  This is not persuasive because the instant rejection is not based upon ‘enrichment’ as a judicial exception.  Additionally, 
Applicant next argues that 
“the Examiner did not address the improvement of signal to noise ratio that is provided by enrichment for a region of interest in cell-free DNA Since plasma of a pregnant woman contains cell-free DNA of the fetus and her own cell-free DNA in a much greater amount (cell-free DNA originating from the fetus is thought to range from about 4% to about 13%; see specification, para. [0030]), enrichment is an active step of the claimed method that permits analysis of fetal sequence variants that may not otherwise be detectable due to the larger amount of maternal DNA present in the sample” (see pg 10, last full ¶)

This is not persuasive because the claims do not require ‘enrichment’ to any particular degree or extent, and so the ‘enrichment’ taught by Evans et al. would provide the same “improvement” alleged by Applicant.
On pages 10-13, Applicant reviews certain legal authorities and then argues the following on page 12:

    PNG
    media_image4.png
    341
    727
    media_image4.png
    Greyscale

The argument that “the claimed invention includes features that do not recite an abstract idea because these features do not recite a mathematical concept or mental step” (italics added) is not recited an abstract idea” does not automatically render the claimed subject matter patent eligible.  
As for Applicant’s argument based on considering the claimed method “as a whole”, this is not persuasive because “as a whole”, the claimed methods do not present the judicial exception as integrated into a practical application for the reasons explained in the statement of rejection above.  Also explained therein is that the claimed methods “as a whole”, do not amount to significantly more than the exception itself and so provides no inventive concept.  This is further evidenced by the art cited in the rejections below.  
That art also addresses Applicant’s argument of “an improvement in the method for determining presence of[sic] absence of a fetal genetic variant, by enriching cell-free DNA for a region of interest, thus improving the signal-to-noise ratio of fetal sequence information” because Evans et al. teaches “determining presence or absence of a fetal genetic variation” (see pg 36, claim 1, step g:  “determining the presence or absence of a genetic alteration at one or more loci”) with use of enrichment of cell-free DNA by amplification (see description of Evans et al. below).  And because the asserted improvement in signal-to-noise ratio is not based on any particular degree or extent required in the claims, the claimed methods present no inventive concept beyond what is already known in the art.  
In light of the foregoing, Applicant’s arguments are not persuasive, and this rejection is maintained.  

Claim Rejections - 35 USC § 102 – Withdrawn and Maintained
Upon further consideration, the previous rejection of Claims 7, 9-10 and 55-56 under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by Hixson et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7, 9, 10, 55 and 56 are rejected under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by Evans et al. (US 2014/0342354 A1, published November 20, 2014; as previously cited) as evidenced by Bowen (“Haemophilia A and haemophilia B: molecular insights.” Mol Pathol. 2002; 55(1):1-18. doi:10.1136/mp.55.1.1).  
This rejection has been previously presented, and has been revised to address the claim amendments made with the 7/21 Reply.  
Each of independent Claims 7, 9 and 10 has been amended to recite “wherein the fetal genetic variant is a single-nucleotide variant” (see last three lines of each claim).  The term “single-nucleotide variant” is interpreted as including a single nucleotide polymorphism (or SNP) as understood by an artisan of ordinary skill (see the Claim Interpretation section above).
Regarding Claims 7, 9 and 10, Evans et al. teach “testing for the presence or absence of a genetic alteration of a locus in a sample comprising a mixture of maternal and fetal DNA polynucleotides” with a probe for a locus in the sample (see e.g. pg 36, claim 1, and pg 2, ¶0009) where the probe “may be designed to selectively detect a single nucleotide polymorphism (SNP)” (see e.g. pg 13, ¶0098, pg 14, ¶0107, pg 24, ¶0203, and pg 26, ¶0235), by 
obtaining cell-free DNA, preparing a barcoded library therefrom, and obtaining an enriched population (see e.g. pg 36, claim 1, steps b-e, with probe against a “locus of interest” and probe extension; Fig. 1, 3rd step of “Extend Probes with polymerase/biotinylated-dNTPs; Ligate; Affinity purify with streptavidin; Elute and analyze eluent” and Fig. 5B, with pg 2, ¶0034:  “primer extension step to fill the gap between probes”; and pg 2, ¶0012:  “the identifier [of a probe] is a barcode sequence, and), which correspond to parts (a)-(c) of Claim 7, part (a) of Claim 9, and parts (a) and (b) of Claim 10 ; and 
sequencing the region of interest and detecting the presence or absence of a single-nucleotide variant (see e.g. pg 36, claim 1, steps f and g, and Fig. 6A, and pg 19, ¶0158:  “the amplification product may comprise the barcode sequence, 660, and [ ] sequences pertaining to the locus of interest [and] may be sequenced and loci to parts (d) and (e) of Claim 7, parts (b) and (c) of Claim 9, and parts (c) and (d) of Claim 10.  
Additionally regarding the “maternal and fetal DNA polynucleotides”, Evans et al. teach the polynucleotides as including those “found as cell-free, such as polynucleotides circulating in bodily fluids [ ] Examples of biological sources may include but are not limited to maternal organ tissue, fetal organ tissue, blood, plasma” (see e.g. ¶0051).  
More specifically regarding Claim 7, steps (b) and (c); Claim 9, step (a); and Claim 10, step (b), Evans et al. teach the enriching of polynucleotides (see e.g. ¶¶0014, 0121, 0126, and 0139), such as Evans et al. teaching their “Polymerase Extension Step” and affinity purification as useful for “the enrichment of certain ligation products” (see ¶0126).   
And regarding Claim 7, step (d); Claim 9, step (b); and Claim 10, step (c), they teach use of adapters with barcodes and sequencing (see e.g. Fig. 6A; ¶¶0035, 0062-0065, and 0073).  Evans et al. further teach the use of probe sets “designed to contain sequences that selectively anneal or hybridize to at least two complementary regions of a locus of a polynucleotide sequence” (see e.g. ¶¶0095-0096 and 0155; and elements 600 and 650 in Figure 6A) which may be amplified using “universal amplification primers, 670 and 695” and then used “for downstream applications in which amplification products may be sequenced and loci determined from sequencing data” (see e.g. ¶0158).  Those amplification primers produce amplicons that include hybridization sequences 600 and 650 (complementary to a locus) for subsequent detection (i.e. sequencing) in contrast to Figure 6B, which presents amplification products lacking the hybridization sequences (see ¶¶0159-0160).  Evans et al. further teach reads per locus or barcode” (emphasis added; see ¶0182).  
Regarding Claims 55 and 56, Evans et al. teach detection of Hemophilia A, an X-linked recessive disorder due to Factor VIII deficiency (see ¶¶0223-0224), where Bowen (on pgs 3-4, bridging ¶) provides evidence of SNPs in Factor VIII deficiency as follows:

    PNG
    media_image5.png
    168
    766
    media_image5.png
    Greyscale

In light of the foregoing, Evans et al. anticipate Claims 7, 9, 10, 55 and 56. 
Response to Applicant Arguments
Applicant’s arguments in the 7/21 Reply (see pgs 13-16) have been fully considered in totality with the evidence of record and are not persuasive.  
Applicant’s arguments directed to Hixson et al. on pages 13-14 have been considered but are moot because the relevant anticipation rejection has been withdrawn.  
Starting on page 14, Applicant first argues that ”Evans does not teach sequencing of the cell-free DNA region of interest, i.e., genomic DNA sequences, as claimed” (see pg 14, last ¶).  This is not persuasive because, as presented in the above rejection and discussed previously, the teachings of Evans et al. include “amplification products may be sequenced and loci determined from sequencing data” (see e.g. ¶0158).  
Applicant further argues that with regard to Figure 6A and paragraphs [0095]-[0096], [0155], [0158], and [0182] of Evans et al., “none of the cited passages of Evans teaches i.e., sequencing of a region of interest of cell-free DNA in a population of DNA molecules that is enriched for the region of interest, as claimed” (ibid).  This is not persuasive because Figure 6A and its description expressly include amplification by use of primer sequences (610 and 620) and primers 670 and 695 (see e.g. Fig. 6A lower half and ¶0158), which enriches genomic sequences complementary to probe sequences 600 and 650, and that the “amplification products may be sequenced and loci determined from sequencing data” (emphasis added; see ¶0158).  It is noted that “sequencing data”, such as of both strands of the amplification product depicted in Fig. 6A, would necessarily include sequencing data from extending a primer analogous to 670 (that hybridizes to a template with genomic sequences complementary to probe sequences 600 and 650) because that extension necessarily sequences through the genomic sequence complementary to probe sequences 600 and 650 (and before reaching a sequence complementary to barcode 660).  Moreover, and as a skilled artisan would recognize, sequencing the strand with genomic sequences complementary to Evans et al.’s probe sequence(s) provides sequence data of the actual locus (rather than sequence data of the probe sequences used).  
Thus contrary to Applicant’s assertion that “Evans teaches sequencing of a proxy sequence” (see pg 14, last sentence), Evans et al. teach sequencing of “a region of interest of cell-free DNA” as encompassed by the claims.  
Applicant further argues that paragraphs [0095]-[0096], and [0182], do not “teach sequencing of a fetal cell-free DNA region of interest” (see pg 15, 1st ¶).  This is not persuasive because one cannot show novelty by attacking a portion of a reference where the rejection is 
Applicant also argues that paragraph [0155] “teaches use of universal amplification primers to amplify one or more regions of a ligation product, or selective amplification products, which may or may not contain hybridization sequences from a locus of interest” (emphasis added, ibid).  This is understood as Applicant acknowledging that Evans et al. teach amplification of the actual sequences “from a locus of interest”, which would include the strand with a genomic sequence to which their probes hybridize.  And as explained above with respect to Fig. 6A, subsequent sequencing of the amplification product (containing sequence “from a locus of interest”) would include sequencing data of genomic sequences complementary to Evans et al.’s probe sequence(s).  
And regarding paragraph [0158], Applicant states it “teaches universal amplification using universal amplification primers, wherein the amplification product may comprise a barcode sequence and hybridization sequences or sequences pertaining to a locus of interest” (ibid), which is an incomplete description of its contents.  For example, the description includes the teaching that “amplification products may be sequenced and loci determined from sequencing data.”
Further regarding Fig. 6A and paragraph [0035], Applicant argues that “sequences of the MIP are sequenced rather than sequencing the region of interest of cell-free DNA” (see pg 15, 2nd
Last, and based on paragraphs [0138]-[0139], Applicant argues that “Evans teaches creation of a proxy sequence (a ligation product), which is then analyzed to determine presence or absence of a DNA sequence of interest” (see pgs 15-16, bridging ¶).  This is not persuasive because it is based on one embodiment disclosed by Evans et al. to the exclusion of other teachings, including those explained above.  As noted above, one cannot show novelty by attacking a portion of a reference where the rejection is based on other portions of the reference.  
In light of the foregoing, this rejection is maintained.  

Claim Rejections - 35 USC § 103 – Withdrawn, Maintained and New
Upon further consideration and claim cancellations, the previous rejection of Claims 1, 2, 6, 14-17, 21, 22, 24-42, 44-49, 52, 53 and 57 under 35 U.S.C. § 103 as being unpatentable over Hixson et al. in view of Schnall-Levin et al. has been withdrawn. 
Upon further consideration, the previous rejection of Claims 18 and 54 under 35 U.S.C. § 103 as being unpatentable over Hixson et al. in view of Schnall-Levin et al. has been withdrawn. 
Upon further consideration, the previous rejection of Claim 19 under 35 U.S.C. § 103 as being unpatentable over Hixson et al. in view of Schnall-Levin et al. and Mazloom et al. has been withdrawn. 
In light of claim amendments and cancellations, the previous rejection of Claims 29-30, 32, 34, 40-42 and 53 under 35 U.S.C. § 103 as being unpatentable over Evans et al. in view of Schnall-Levin et al. has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 14-17, 21-22, 24-28 , 31, 33, 37-39, 44, 46-48, 52 and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. (as cited above) as applied to Claims 7, 9, 10, 55 and 56 under 35 U.S.C. § 102 above, in view of Schnall-Levin et al. (US 2015/0376700 A1, published December 31, 2015, cited in IDS filed 2/4/2019 and as cited previously).  
This rejection has been previously presented with respect to Claims 1, 2, 14-17, 24-34, 37-42, 44, 46-48, 52, 53 and 57 and has been adjusted to address the claims as amended with the 7/21 Reply. 
As an initial matter, it is noted that both documents are directed to the analysis of circulating fetal nucleic acids as a common field of endeavor.  
The teachings of Evans et al. have been described above with respect to independent Claims 7, 9, and 10 as well as dependent Claims 55 and 56, and portions are re-presented below in the interest of clarity in the record.  
Regarding Claims 1, 2, 14-17, 24, 37-39 and 46-48, Evans et al. teach testing for determining “the presence or absence of a genetic alteration of a locus in a sample comprising a mixture of fetal and maternal polynucleotides” (see e.g. ¶0009) where the genetic alteration can be genetic mutations and variations (see e.g. ¶0108), and where the determining includes “selectively detect[ing] a single nucleotide polymorphism (SNP)” (see e.g. pg 13, ¶0098, pg 14, ¶0107, pg 24, ¶0203, and pg 26, ¶0235).  They teach the polynucleotides include those “found maternal organ tissue, fetal organ tissue, blood, plasma” (see e.g. ¶0051).  
More specifically regarding Claims 1, 14-17, 24, 37-39 and 46-48, Evans et al. teach the enriching of polynucleotides (see e.g. ¶¶0014, 0121, 0126, and 0139), which corresponds to step (b) of Claim 1.  And regarding step (c) of Claim 1, they teach use of adapters with barcodes and sequencing (see e.g. Fig. 6A and its descriptions as explained in the anticipation rejection above).  Evans et al. further teach the use of probe sets “designed to contain sequences that selectively anneal or hybridize to at least two complementary regions of a locus of a polynucleotide sequence” (see e.g. ¶¶0095-0096 and 0155; and elements 600 and 650 in Figure 6A) which may be amplified using “universal amplification primers, 670 and 695” and then used “for downstream applications in which amplification products may be sequenced and loci determined from sequencing data” (see e.g. ¶0158).  Those amplification primers produce amplicons that include hybridization sequences 600 and 650 (complementary to a locus) for subsequent detection (i.e. sequencing) in contrast to Figure 6B, which presents amplification products lacking the hybridization sequences (emphasis added; see ¶¶0159-0160).  Evans et al. further teach “sequences reads may be enumerated through quantifying the number of reads per locus or barcode” (emphasis added; see ¶0182), which corresponds to step (e) of Claim 1.  
It is noted that the teaching of quantifying “reads per locus or barcode” indicates that the methods of Evans et al. include embodiments where “reads per locus” are used without use of “reads per [ ] barcode”.  
Regarding Claims 14, Evans et al. teach amplification using PCR (see e.g. ¶0070).  
Regarding Claim 25-28, 31 and 33, Evans et al. teach calculating allelic frequencies in detecting SNPs and CNVs in combination with their disclosed method (see Example 4, ¶0285-¶0288).  And regarding Claim 31, Evans et al. further teach counting of sequences at different loci and in combination with barcodes to detect amplification bias (see ¶0199).
Regarding Claim 44, Evans et al. teach detection of Hemophilia A, an X-linked recessive disorder due to Factor VIII deficiency (see ¶¶0223-0224).  See also Bowen et al. as described above for evidence regarding SNPs in Factor VIII deficiency.
Regarding Claim 52, Evans et al. teach “the average or median number of nucleotides identified along a template polynucleotide being sequenced is [ ] more than about [ ] 500, or more” (see e.g. ¶¶0084 and 0088)
Additionally, Evans et al. state that “numerous and various modifications can be made to yield essentially similar results without departing from the spirit of [their] disclosure” (see pg 27, ¶0240).  An artisan having ordinary skill would understand this statement to suggest modifications to the methods of Evans et al. can be readily made.  
Evans et al. do not teach constructing maternal or paternal haplotypes with phasing genetic variants as presented in step (d) of Claim 1 and in Claims 21, 22, 24, 27-28 and 57. 
Schnall-Levin et al. teach haplotype phasing in copy number variation assays, including analysis of maternally and paternally inherited sequences (see Abstract, ¶0005, ¶0062, ¶0064-¶0067, ¶0078-¶0079, ¶0106-¶0111, ¶0116, and Examples 6-8, especially ¶0065, ¶0110,  ¶0210, ¶0212, and ¶0213).  
More specifically regarding step (d) in Claim 1 and in Claim 57, they teach focusing on target sequences, and enriching “a particular gene or genetic region” with use of beads with 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. to include construction of maternal haplotypes with “long read-length sequencing” to produce maternal sequencing reads of the same nucleic acid regions, and with phasing of genetic variants, as taught by Schnall-Levin et al., for use in comparison with fetal DNA sequencing reads with the reasonable expectation of successfully improving the accuracy of the methods in detecting genetic variants relative to maternal sequences without surprising or unexpected results.  Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Evans et al. to include construction of a paternal haplotype using paternal sequencing reads of the same nucleic acid regions, also as taught by Schnall-Levin et al., for use in comparison with fetal DNA sequencing reads and a maternal haplotype with the reasonable expectation of 
Motivation to make the modifications is provided by the recognized desirability of improving accuracy of clinical diagnostic tests.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Schnall-Levin et al.) to improve the similar method (of Evans et al.) in the same way.  

Claims 18 and 54 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. (as cited above) as applied to Claims 7, 9, 10, 55 and 56 under 35 U.S.C. § 102 above, and in view of Schnall-Levin et al. (as cited above).  
This rejection has been previously presented, and is again presented separately in the interest of clarity (because Claims 18 and 54 depend from Claim 7).
As noted above, both documents share a common field of endeavor.  
The teachings of Evans et al. have been described above with respect to independent Claims 7, 9, 10, 55 and 56.  
Evans et al. do not teach constructing a maternal haplotype as presented in Claim 18, from which Claim 54 depends.  Their teachings regarding detection of Hemophilia A, an X-linked recessive disorder due to Factor VIII deficiency are re-emphasized here in correspondence to Claim 54. 
The teachings of Schnall-Levin et al. have been described above.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. to include construction of a maternal haplotype of the same nucleic acid regions as taught by Schnall-Levin et al., for use in comparison with fetal DNA sequencing reads with the reasonable expectation of successfully improving the accuracy of the methods in detecting genetic variants relative to maternal sequences without surprising or unexpected results.  
Motivation to make the modification is provided by the recognized desirability of improving accuracy of clinical diagnostic tests.  Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Schnall-Levin et al.) to improve the similar method (of Evans et al.) in the same way.  

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. and Schnall-Levin et al. (both as cited above) as applied to Claims 1, 2, 14-17, 24-28, 31, 33, 37-39, 44, 46-48, 52 and 57 above and further in view of Mazloom et al. (cited in IDS filed 2/4/2019 and as previously cited).  
This rejection has been previously presented.
As an initial matter, all three documents share a common field of endeavor in being directed to noninvasive analysis of circulating cell-free fetal DNA.  
The teachings of Evans et al. and Schnall-Levin et al. have been described above.  
They do not teach the sequencing of maternal DNA obtained from a pregnant woman’s buffy coat as presented in Claim 19.  
Mazloom et al. teach that for “a full discrimination of fetal versus maternal mosaicism, sequencing of the buffy coat (where maternal cells are present) can be considered” (see page 596, left column, lines 1-4).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. and Schnall-Levin et al. (as explained above) to include detection of maternal DNA obtained from a buffy coat sample, as taught by Mazloom et al., with the reasonable expectation of successfully making more efficient use of a pregnant woman’s blood sample, which is separated into a plasma portion and a buffy coat portion, without surprising or unexpected results.  
Motivation to make the modification is provided by the recognized desirability of simplifying clinical testing and obviating the need to obtain an additional maternal DNA sample.  Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Mazloom et al.) to improve a similar method in the same way.  
Response to Applicant Arguments
Applicant’s arguments in the 7/21 Reply (see pgs 16-20) have been fully considered in totality with the evidence of record and are not persuasive.  
Applicant’s arguments, on pages 16-19, directed to rejections citing Hixson et al. have been considered but are moot because the relevant rejections have been withdrawn.  
Starting on page 19, and regarding the first obviousness rejection above, Applicant argues that ”Evans teaches creation and analysis of a proxy sequence rather than direct sequencing of a cell-free DNA region of interest”; and that “Evans relates to identification and enumeration of a proxy sequence, rather than sequencing an enriched population of DNA molecules to produce a plurality of cell-free sequencing reads” (see pg 19, 4th and 5th full ¶).  These arguments are not persuasive because contrary to Applicant’s arguments against Evans et al., and as fully addressed above, the teachings of Evans et al. do include the teachings that Applicant alleges as absent.  
And regarding Applicant’s first argument based on Schnall-Levin et al. (see pgs 16-17, bridging ¶) as 
“concerned with sequencing of long individual nucleic acid molecules that are segmented into small fragments and sequenced in a manner that allows the sequence information derived from the small fragments to be attributed to the originating longer nucleic acid molecules. (Schnall-Levin, paras. [0063]-[0064]) In the methods described by SchnallLevin, "long range sequence context can be determined for both paternal and maternal nucleic acids ... from shorter barcoded fragments." (Schnall-Levin, para. [0165], emphasis added)”,

the argument is not persuasive because Schnall-Levin et al. clearly state “sequencing of long individual nucleic acid molecules” in ¶0063:

    PNG
    media_image6.png
    462
    676
    media_image6.png
    Greyscale

Moreover, the above is part of Schnall-Levin et al.’s other teachings, which include the use of “long read sequence read” and “longer sequence reads, e.g., greater than 500 bases, 1000 bases or even greater than 10,000 bases” in ¶0060 as described in the first obviousness rejection above. 
Also in that bridging ¶, Applicant argues as follows:

    PNG
    media_image7.png
    221
    708
    media_image7.png
    Greyscale

Related to the above, Applicant also argues the following on pg 17, last ¶:

    PNG
    media_image8.png
    152
    729
    media_image8.png
    Greyscale


Regarding the second obviousness rejection above, Applicant argues that “neither [cited] reference teaches or suggests the claimed method in which a DNA library that comprises a population of DNA molecules that is enriched for a region of interest is prepared from cell-free DNA, constructing a maternal haplotype via long read-length sequencing or statistical mapping, and determining presence or absence of a fetal genetic variant based on sequencing reads from the region of interest in the cell-free DNA and the maternal haplotype” (see pg 20, 2nd full ¶).  This argument is not persuasive to the extent it is based on the arguments regarding Evans et al. that have been fully addressed above.  And because there are no other specific arguments regarding the elements of the rejection, the argument is not persuasive because it amounts to a general allegation that the rejection is deficient without specifically pointing out any deficiency.
Regarding the third obviousness rejection above, Applicant argues that “none of the cited references teaches or suggest the underlying method for detecting the presence or absence of a fetal genetic variant, which includes preparation of a library with a population of DNA molecules that is enriched for a region of interest, constructing a maternal haplotype via long read-length sequencing or statistical mapping, and determining presence or absence of a fetal genetic variant based on sequencing reads from the region of interest in the cell-free DNA and the maternal haplotype” (see pg 20, last full ¶).  This argument is not persuasive to the extent it is based on the arguments regarding Evans et al. that have been fully addressed above.  
Additionally, and on pages 18-19, Applicant also argues that Mazloom et al. fail to remedy the alleged deficiencies of Evans et al. and Schnall-Levin et al.  This is not persuasive because for the detailed reasons provided above, there are no deficiencies to be remedied.  
In light of the foregoing, Applicant’s arguments are not persuasive, and the rejections are maintained.

The following three rejections are necessitated by the claim amendments in the 7/21 Reply.  Applicant’s arguments with respect to Hixson et al. are not pertinent to the second and third rejections below, and so have not been further addressed. 

Claims 40 and 41-42 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. and Schnall-Levin et al. (both as cited above) as applied to Claims 1, 2, 14-17, 24-28, 31, 33, 37-39, 44, 46-48, 52 and 57 above and further in view of Alex et al. (“Differences in allele frequencies of autosomal dominant hypercholesterolemia SNPs in the Malaysian population” J Hum Genet 57, 358–362 (2012); https://doi.org/10.1038/jhg.2012.34) with respect to Claim 40, and in view of Steiner et al. (“The role of common single-nucleotide polymorphisms on exon 9 and exon 12 skipping in nonmutated CFTR alleles” Hum Mutat. 2004 Aug;24(2):120-9; doi: 10.1002/humu.20064) with respect to Claims 41-42.
This rejection has not been previously presented.
As an initial matter, Evans et al. and Schnall-Levin et al. share a common field of endeavor in being directed to noninvasive analysis of circulating cell-free fetal DNA.  The teachings of Alex et al. and Steiner et al. are pertinent to the teachings of Evans et al. as explained below.
The teachings of Evans et al. and Schnall-Levin et al. have been described above.  
Regarding Claim 40, Evans et al. further teach detection of a band 22q11.2 deletion which is linked to DiGeorge syndrome, an autosomal dominant condition (see ¶0230), but do not teach detecting an autosomal dominant condition due to a SNP.
Regarding Claim 41 and 42, Evans et al. further teach detecting causal variants of cystic fibrosis (CF), see ¶0049 and ¶0118, but do not teach detecting an autosomal recessive variant of CF that is a SNP.
Schnall-Levin et al. do not teach methods of Claims 40 and 41-42.  
Regarding Claim 40, Alex et al. teach allele frequencies of autosomal dominant hypercholesterolemia SNPs in the Malaysian population (see e.g. title).  
So regarding Claim 40, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. and Schnall-Levin et al. (as explained above) to include detection of autosomal dominant SNPs, as taught by Alex et al., with the reasonable expectation of successfully expanding the scope of the method, when used with samples from the Malaysian population, to detect additional autosomal dominant conditions that occur in that population, without surprising or unexpected results.  
Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable 
Regarding Claims 41-42, Steiner et al. teach SNPs that result in increased skipping of exons 9 and 12 (see e.g. title and abstract).  They further teach that CF is “regarded as a classical example of a monogenic disease inherited in an autosomal recessive manner” (see pg 120, left col., 1st ¶).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. and Schnall-Levin et al. (as explained above) to include detection of exon skipping SNPs, as taught by Steiner et al., with the reasonable expectation of successfully expanding the scope of the method to detect additional causal variants of CF as taught by Evans et al. without surprising or unexpected results.  
Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Steiner et al.) to improve a similar method in the same way.  

Claims 6, 36 and 49 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. and Schnall-Levin et al. (as cited above) as applied to to Claims 1, 2, 14-17, 24-28, 31, 33, 37-39, 44, 46-48, 52 and 57 above and further in view of Hixson et al. (as cited above).  
This rejection has not been previously presented.
As an initial matter, Evans et al., Schnall-Levin et al. and Hixson et al. share a common field of endeavor in being directed to noninvasive analysis of circulating cell-free fetal DNA.  
The teachings of Evans et al. and Schnall-Levin et al. have been described above.  
They do not teach the methods of Claims 6, 36 and 49.
Regarding Claim 6, Hixson et al. teach use of digital PCR for sequencing their nucleic acids of interest (see ¶0102). 
Regarding Claim 36, Hixson et al. teach detection of genetic variations including copy number variations that are inherited or caused by de novo mutation (see ¶0054-¶0057).  
Regarding Claim 49, Hixson et al. teach use of samples at a gestational age of 10 weeks or more (see ¶0061 and ¶0215-¶0216).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al. and Schnall-Levin et al. (as explained above) to include (1) use of digital PCR and (2) detecting de novo genetic variations, including SNPs, and (3) use of samples from a gestational age of 10 weeks or more, all as taught by Hixson et al., with the reasonable expectation of successfully improving the method to have the advantages of digital PCR, expanding the usefulness of the method to include detection of de novo genetic variants, and expanding use of the method to additional samples, all without surprising or unexpected results.  
Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Hixson et al.) to improve a similar method in the same way.  

Claims 44-45 are rejected under 35 U.S.C. § 103 as being unpatentable over Evans et al. and Schnall-Levin et al. and Hixson et al. (all as cited above) as applied to Claims 6, 36 and 49 above and further in view of Li et al. (“A comprehensive database of Duchenne and Becker muscular dystrophy patients (0–18 years old) in East China” Orphanet J Rare Dis 10, 5 (2015). https://doi.org/10.1186/s13023-014-0220-7).  
This rejection has not been previously presented.
As an initial matter, Evans et al., Schnall-Levin et al. and Hixson et al. share a common field of endeavor in being directed to noninvasive analysis of circulating cell-free fetal DNA.  The teachings of Li  et al. are pertinent to the teachings of Hixson et al. as explained below.
The teachings of Evans et al., Schnall-Levin et al. and Hixson et al. have been described above.  
125.	Regarding Claim 45, Hixson et al. further teach detection/identification of Duchenne’s/Becker Syndrome (see pgs 5-6, Table 1A) where the Xp21 deletion taught therewith is an X-linked recessive defect that causes Duchenne muscular dystrophy (“DMD”).  
None of Evans et al., Schnall-Levin et al. and Hixson et al. teach the method of Claims 44-45, which include detecting single-nucleotide variants (e.g. point mutations) and indel variants for DMD.  
Li et al. teach identification of point mutations and small insertion/deletion mutations from DMD and BMD (Becker muscular dystrophy) patients (see e.g. Abstract, “Results”).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Evans et al., Schnall-Levin et al. and Hixson et al. (as explained above) to include detection of point mutations and small insertion/deletion 
Additional rationales are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Li et al.) to improve a similar method in the same way.  

Double Patenting -- Withdrawn
In light of amendments to the claims, the previous indication regarding Claims 44 and 53 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Belkadi et al teach that most high quality insertions and deletions involved a single base pair (see pg 5476, left col.2nd full ¶) and the distribution of those indels by size in Fig. S6 (see last suppl. Pg).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  From the National Cancer Institute (NCI) dictionary webpage at https://www.cancer.gov/publications/dictionaries/genetics-dictionary/def/snv
        2  From the National Cancer Institute (NCI) dictionary webpage at https://www.cancer.gov/publications/dictionaries/genetics-dictionary/def/point-mutation